The indictment, conviction and sentence were for murder in the first degree. The indictment was in Code form. Code of Alabama of 1923, § 4556, form 76. The trial was duly had thereon, after orders of arraignment, for venire and drawing thereof, and setting of the case for trial.
The record shows due arraignment and plea of "not guilty" and that the accused was represented by his counsel at all stages of trial and sentence. *Page 563 
The verdict of the jury was that: "We the jury, find the Defendant, Earl Vinson, guilty of Murder in the first degree and fix his punishment at imprisonment in the State Penitentiary for life."
The verdict of the jury being considered by the court, defendant was found guilty as charged by the said jury and his sentence was duly made pursuant thereto. The court said:
"Questions of law having been reserved upon the trial of this cause as to the Defendant, Earl Vinson, for the consideration of the Supreme Court and the Defendant having made known to the Court his desire to prosecute an appeal from the judgment of conviction, but the defendant does not desire his sentence suspended, pending said appeal, which motion is granted.
"It is therefore considered and adjudged by the Court that the execution of the judgment and sentence herein not be suspended pending said appeal."
There being no bill of exceptions presented in this case, no question is before the court as to the rulings on the evidence or the instructions to the jury.
It results that the judgment of the circuit court should be and the same is affirmed.
Affirmed.
GARDNER, C. J., and BROWN and FOSTER, JJ., concur.